Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 12 May 1781
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            dear general
                            Newport May 12 1781
                        
                        your excellency is persuaded I hope, that I cannot forget any word
                            that was dropt from your mouth. I know very well how you labour under the scarcity of provisions, and it was on that
                            account that I was the first to propose that colonel Menonville might be directed your excellency, previous to any
                            aplication to congress. I was sensible that every aplication of that kind should rather  your
                            measure than promote ours. this shall be avoided by the message of the colonel, who shall act only by
                            your directions—he is full of gratitude for your good and kind reception, and of admiration for your person.
                        as my zeal for your country and my attachment for your excellency knows no limits, I hazard, dear general, a
                            step that may be conceived as a transgression, acting but an under part in the french armie. but I rely on the secrecy of
                            your excellency, as one of his numerous virtues. I determine accordingly to acquaint you with the news that I have got by
                            private letters, which deserve as much confidence as the very dispatches of the country the convoy that
                            we expect will carry but a very indifferent reinforcement; and rather recruits than reinforcements but the deficiency in
                            troops is made up by a considerable assistance in money to be aplied only to the support of your armie. a large fleet of
                            26 ships of the line sailed from brest, march 22, bound for west indies.  ship will seperate from
                            the fleet and make their way to east indies under commander  6 ships of the
                            line were ready to sail with
                            , their destination unknown. upon the large fleet seven or eight thousand land forces are
                            embarked, but the greatest part recruits and only one batallion of  of
                            thousand men and the new levies Regiment of  at 1500.
                        a conferience with your excellency is on foot. I will follow the 
                            at hartford, and I wish that this conferience be more  to the publick wellfare
                            than the last. I should be glad to have some private conversation with your excellency; but we must avoid giving
                                suspicion of a peculiar impression. I foresee that your excellency shall
                                find a great inclination to march on north river, and a great dislike for advancing any further and
                            particularly beyond the bay. I speak of men that you know. the admiral is a good plain dealing
                            gentleman who shall rise no dificulty.
                        I entreat your excellency to burn this letter that I write in a hurry and to excuse my bad
                            style. I have the honor to be dear general your most humble and obedient servant
                        
                            le che. de chastellux
                        
                        
                            dont you think that newport should be preserved by a small body of french troops
                                    assisted by the militia? I think that the last  should not do. this is
                                a point that is to be  at hartford.
                        

                    